UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1532


JUSTIN FERGUSON,

                    Plaintiff - Appellant,

             v.

ELAINE X. WOOTON; LOWELL B. COOPER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-00812-JKB)


Submitted: October 31, 2018                                 Decided: November 14, 2018


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Justin Ferguson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Ferguson appeals the district court’s order finding his complaint frivolous

and sua sponte dismissing his civil action for lack of subject matter jurisdiction.

Frivolous complaints are subject to dismissal pursuant to the district court’s inherent

authority, even when the plaintiff has paid the filing fee. See, e.g., Mallard v. U.S. Dist.

Court, 490 U.S. 296, 307-08 (1989); Fitzgerald v. First E. Seventh St. Tenants Corp., 221
F.3d 362, 364 (2d Cir. 2000) (per curiam). Additionally, dismissal prior to service of

process is permissible when a court lacks subject matter jurisdiction over a patently

frivolous complaint. See Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th

Cir. 2015) (per curiam); Ricketts v. Midwest Nat’l Bank, 874 F.2d 1177, 1180-83 (7th Cir.

1989); Franklin v. Oregon, 662 F.2d 1337, 1342-43 (9th Cir. 1981).

       We conclude that the district court did not abuse its discretion in dismissing

Ferguson’s frivolous complaint for lack of jurisdiction. See Neitzke v. Williams, 490 U.S.
319, 325, 327-28 (1989) (defining frivolous claims); Nagy v. FMC Butner, 376 F.3d 252,

254-55 & n.* (4th Cir. 2004) (stating standard of review). Accordingly, we affirm the

judgment of the district court. We deny Ferguson’s motion to seal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2